DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7 January 2020 has been entered. Claims 1-4 and 6-11 remain pending in the application.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7 January 2020 is acknowledged.  The traversal is on the ground(s) that the restriction requirement was not between a product and a process.  This is not found persuasive because although Applicant correctly noted that the restriction requirement was not between a product and a process, Examiner notes that the restriction requirement was (and is) based on lack of Unity of Invention between two separate, patentably distinct, inventive products.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 January 2020.

In light of the Amendment filed 7 January 2020, an updated restriction requirement is included below for convenience:
REQUIREMENT FOR UNITY OF INVENTION:
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claim(s) 1-7 and 10-11, drawn to an accumulator module and electrical device.
Group II, claim(s) 8-9, drawn to a connection system.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of “an accumulator module with a cuboidal outer contour having six surfaces, of which two oppositely situated surfaces function as front- and rear-side alignment surfaces, two further, oppositely situated surfaces function as a base surface and as a cover surface, and the remaining surfaces function as lateral surfaces, wherein an accumulator module is electrically and mechanically combinable, in each case via one of the alignment surfaces, with another accumulator module and one of its alignment surfaces”, these technical features are not special technical features as they do not make a contribution over the prior art in view of Botadra et al. (US 2018/0301686 A1). 
Please see below – in the 35 USC 102 rejections, Office action section 12 – for citations of those technical features of Botadra which read on amended instant claim 1 and are common technical features of claims 1 and 8 (Groups I and II).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

The requirement to elect an invention – between Group I (an accumulator module and electrical device) and Group II (a connection system) – is upheld. Therefore, amended claims 1-4, 6-7 and 10-11 (drawn to Group I, elected by Applicant) are examined on their merits in the current Office action, continued below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2018, 22 June 2020, and 7 January 2021 were filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 1 uses the transitional phrase “having” which is being interpreted as open claim language. See MPEP 2111.03(IV) for guidance on non-standard transitional phrases.
Claim Objections
Claim 1 is objected to because of the following informalities:  "wherein an accumulator module" (second clause) should read "wherein the accumulator module" or "wherein a first accumulator module" because antecedent basis of "an accumulator module" was already established (in the preamble of claim 1). Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Botadra et al. (US 2018/0301686 A1).
Regarding claim 1, Botadra discloses an accumulator module (cells 20, [0028]) with a cuboidal outer contour (cuboid shape shown in Figs. 3-6; cube-shaped cell 20, [0047]) having 
six surfaces (six orthogonal sides/surfaces [0004]), of which two oppositely situated surfaces function as front- and rear-side alignment surfaces (faces 24, 26 – see Figs 3-6), 
two further, oppositely situated surfaces function as a base surface and as a cover surface (bottom/top 23/22 – see Figs 3-6), and the remaining surfaces function as lateral surfaces (faces 25, 27 – see Figs 3-6), 
wherein an accumulator module is electrically and mechanically combinable, in each case via one of the alignment surfaces, with another accumulator module and one of its alignment surfaces (cells 20 are combinable at surfaces 24, 26 – see Figs. 7-9; mechanical/electrical contact [0037, 0041, 0043]), 

and wherein the terminals are situated symmetrically with respect to a central longitudinal axis of the accumulator module that extends centrally through the two alignment surfaces (terminals 80 and 90 are symmetrical in centers and at tops of faces 24 and 26 with respect to cross-section line 2 in Fig. 3 – see also Figs. 4-6).
Regarding claim 2, Botadra discloses the limitations of claim 1 above and discloses wherein a first connection profile is formed in the front-side alignment surface (face 24 with terminal 80 thereon, see Fig. 3) and a second connection profile is formed in the rear-side alignment surface (face 26 with terminal 90 thereon, see Fig. 5), and wherein a first accumulator module is connectable to another accumulator module by combining the first connection profile of the first accumulator module with the second connection profile of the other accumulator module (terminal 80 on face 24, terminal 90 on face 26, contacting one another in Fig. 9).
Regarding claim 4, Botadra discloses the limitations of claim 2 above and discloses wherein a border line of the first and second connection profiles corresponds to a border line of the accumulator module (borders of faces 24 and 26 align when cells 20 connect, see Figs. 8-9).
Regarding claim 6, Botadra discloses the limitations of claim 1 above and discloses wherein a housing that includes the base surface, the cover surface, and the two lateral surfaces is a section of a train profile (Abstract, cells can be in series, parallel or both -- i.e., train or stacking profile; stacking and packing of cells 20 in 2D and 3D, [0047]).
Regarding claim 7, Botadra discloses the limitations of claim 1 above and discloses a stacking profile in the base surface and/or the cover surface (Abstract, cells can be in series, parallel or both -- i.e., train or stacking profile; stacking and packing of cells 20 in 2D and 3D, [0047]).
Regarding claim 10, Botadra discloses the limitations of claim 1 above and discloses an electrical device (battery pack 1 made of cells 20 [0028] can be used in an electric device such as a hybrid electric vehicle [0002]).

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Modest et al. (US 2016/0301038 A1, as cited in the IDS dated 12/17/18).
Regarding claim 1, Modest discloses an accumulator module (module of one or multiple electrochemical cells, [0029]) with a cuboidal outer contour (cuboid container/housing for cell, [0081]) having 
six surfaces (Fig. 1 shows three-dimensional shape; cuboid necessarily has 6 surfaces), of which two oppositely situated surfaces function as front- and rear-side alignment surfaces (top and bottom in Fig. 1A), 
two further, oppositely situated surfaces function as a base surface and as a cover surface, and the remaining surfaces function as lateral surfaces (left/right and front/back surfaces of cell/module in Fig. 1A), 
wherein an accumulator module is electrically and mechanically combinable, in each case via one of the alignment surfaces, with another accumulator module and one of its alignment surfaces (combination of cells/modules in Fig. 1B), 
wherein each alignment surface has a terminal for electroconductively contacting the accumulator module (conductor acts as one terminal and conductive housing acts as another terminal, electrically contacting one another without the need for wires – [0005], see Figs. 1-3), 
and wherein the terminals are situated symmetrically with respect to a central longitudinal axis of the accumulator module that extends centrally through the two alignment surfaces (conductor/first terminal passes through the center of the module to contact a 
Regarding claim 2, Modest discloses the limitations of claim 1 above and discloses wherein a first connection profile is formed in the front-side alignment surface and a second connection profile is formed in the rear-side alignment surface (edges at top/bottom of module in Figs. 1-3 define connection profiles), and wherein a first accumulator module is connectable to another accumulator module by combining the first connection profile of the first accumulator module with the second connection profile of the other accumulator module (see Abstract, [0005], and combination of modules in Figs. 1A-B and Fig. 8).
Regarding claim 3, Modest discloses the limitations of claim 2 above and discloses the first connection profile is recessed with respect to an enveloping surface of the accumulator module (the conductor of the first cell can sit in a recessed portion of the electrically conductive housing of the second cell, [0005]), and wherein the second connection profile is designed for form-fit engagement with a first connection profile, recessed in this way, of another accumulator module ([0167] and Fig. 8)
Regarding claim 11, Modest discloses the limitations of claim 3 above and discloses a border line of the first and second connection profiles corresponds to a border line of the accumulator module (see module edges in Figs. 1, 3, and 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727